 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    HENRY JAMES,                                      CASE NO. C18-998RSM

 9                   Plaintiff,                         MINUTE ORDER

10            v.

11    FPI MANAGEMENT, INC., et al.,

12                   Defendants.

13
            The following MINUTE ORDER is made by direction of the Court, the Honorable
14
     Ricardo S. Martinez, Chief United States District Judge:
15
            On September 16, 2019, the Court received two filings from Plaintiff. Dkts. #63 and #64.
16
     The Court interprets both as motions for the extension of deadlines. The first is a Motion for
17
     Extension to Conduct Discovery – Change of Address. Dkt. #63. The Motion seeks to extend
18
     certain discovery deadlines previously set by the Court and to update Plaintiff’s mailing address.
19
     Id. The second is a letter request for the Court to excuse any late filing of the Motion. Dkt. #64.
20
     The Court recounts the relevant background and proceeds as follows.
21
            The Court previously set August 30, 2019 as the “[d]eadline for filing motions related to
22
     discovery” and September 30, 2019 as the deadline for completing discovery. Dkt. #53 at 1. On
23
     August 29, 2019, Plaintiff mailed his Motion to this Court seeking a 45-day extension to the
24

     MINUTE ORDER – 1
 1   deadline for completing discovery and changing his mailing address. Dkt. #63 at 1–3. The filing

 2   was stamped received by the Clerk on September 3, 2019 but was not filed because it did not

 3   contain the correct case number. Instead, the Motion was mailed back to Plaintiff at his old, and

 4   now incorrect, address. Dkt. #64. This delayed Plaintiff’s receipt of the mailing until September

 5   11, 2019. Id. That same day, Plaintiff drafted and executed his letter notifying the Court of the

 6   reasons for its untimely receipt of his Motion and requesting relief. Id.

 7             Under these circumstances, the Court finds good cause to grant Plaintiff relief from the

 8   August 30, 2019 filing deadline for motions related to discovery. FED. R. CIV. P. 16(b)(4).

 9   Accordingly, the Court grants1 Plaintiff’s letter request (Dkt. #64) and finds his Motion (Dkt.

10   #63) timely filed. However, the Court requires responses from defendants to properly consider

11   Plaintiff’s Motion. The Court therefore sets forth the following briefing schedule:

12         1. Defendants’ response(s), if any, shall be filed and served no later than September 25,

13             2019.

14         2. Plaintiff’s reply, if any, shall be mailed no later than October 2, 2019.

15         3. The Clerk shall note Plaintiff’s Motion (Dkt. #63) for the Court’s consideration on

16             October 4, 2019.

17         4. All other applicable rules remain in effect.

18         5. The Clerk shall mail Plaintiff a copy of this Minute Order at his current mailing address.

19             Dated this 18 day of September, 2019.

20

21                                                           WILLIAM McCOOL, Clerk

22                                                           By: /s/ Paula McNabb
                                                                 Deputy Clerk
23

24   1
         The Court finds that a response from defendants is unnecessary to its resolution of this request.

     MINUTE ORDER – 2
